Citation Nr: 0933740	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-34 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee strain.

2.  Entitlement to service connection for left knee strain.

3.  Entitlement to an initial rating higher than 10 percent 
for thoracolumbar strain.

4.  Entitlement to an initial compensable rating for left ear 
hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1986 to June 2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to an initial compensable rating for 
left ear hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, 
chronic right and left knee strain had their onset in 
service.  

2.  The preponderance of the evidence shows that the 
Veteran's thoracolumbar strain is manifested by forward 
flexion greater than 60 degrees and a combined range of 
motion greater than 120 degrees without abnormal gait or 
abnormal spine contour; no neurological residuals; and there 
were no incapacitating episodes requiring physician-
prescribed bed rest.


CONCLUSIONS OF LAW

1.  Service connection for a right knee strain is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2008).

2.  Service connection for a left knee strain is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2008).

3.  The criteria for an initial rating higher than 10 percent 
for thoracolumbar strain have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 
5243 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Service Connection Claims

Inasmuch as the determination below constitutes a full grant 
of the claims of service connection for right and left knee 
strain, there is no reason to belabor the impact of the VCAA 
on the claims of service connection.

Initial Rating Claim

Where, as here, service connection has been granted and the 
initial rating has been assigned, the claim of service 
connection has been more than substantiated, the claim has 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for an initial higher rating.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Moreover, the 
showing of harmful error normally falls upon the party 
attacking the agency's determination.  Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records and has afforded the Veteran VA 
examinations.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.

Right and Left Knee Strain

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Analysis

The service treatment records show that in June 1988, the 
Veteran suffered trauma to the knees when he hit a telephone 
pole head on while traveling in a vehicle going 35 miles an 
hour.  The diagnosis was contusion of the knees.  Treatment 
notes in February 1999, recorded complaints of bilateral knee 
pain of 6 months durations.  There was palpable crepitus in 
the right knee.  He was advised to do strengthening 
exercises.  While a separation examination report is not in 
the record, the remainder of the service treatment reports 
contains no complaint, history, or finding of a right or left 
knee condition.  

In March 2007, within one year of service discharge, the 
Veteran underwent a VA examination.  The Veteran reported 
that he began having bilateral knee pain some time between 
1986 and 1989, after he was hit in the legs with a pipe.  He 
complained that the pain was worse on the right knee and it 
was progressing bilaterally.  The Veteran reported daily 
stiffness, weakness, fatigue, and daily popping.  The knees 
would give way once or twice a month.  The Veteran denied 
swelling, redness, or locking.  He related flare-ups of pain 
approximately once a month and lasting a couple of days.  The 
Veteran took over-the-counter medication to treat the pain.  
During the flare-ups, his ability to walk and twist became 
limited.  

On examination, the knees appeared normal.  There was no 
erythema, edema, increased warmth, tenderness on palpitation, 
or effusion.  Range of motion was to 140 degrees without 
pain, and extension was normal with repetition.  The knees 
were stable to varus and valgus force, motor strength was 
5/5.  The examiner noted right knee crepitus.  X-rays of the 
knees were unremarkable.  The examiner diagnosed chronic 
strain of the knees, bilaterally.  

After considering all the evidence and resolving any 
reasonable doubt in favor of the Veteran, the Board finds 
that service connection for a right and left knee strain is 
warranted.  The service treatment records contained 
complaints of bilateral knee pain and evidence of treatment 
for trauma to the knees.  Additionally, the Veteran had no 
opportunity to report a bilateral knee condition at 
separation.  Moreover, within a year after service, he 
reported ongoing bilateral knee pain since in-service trauma, 
and was diagnosed with chronic bilateral knee strain, under 
the benefit-of-the-doubt standard of proof, resolving 
reasonable doubt in the Veteran's favor, service connection 
for Veteran's right and left knee strain is established.  
38 U.S.C.A. § 5107(b).  

Increased Rating Claim

General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage rating in the Rating Schedule 
represents, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

In June 2007, the RO granted service connection for 
thoracolumbar strain based on evidence of treatment and a 
diagnosis in service.  

On VA examination in March 2007, the Veteran complained of 
constant dull ache in the lumbar spine area since an in-
service injury to the back.  The pain did not radiate.  The 
pain would worsen after prolonged standing and when driving 
longer than an hour.  He took over-the counter medication to 
treat the pain.  The Veteran denied stiffness or weakness of 
the back.  In the previous 6 months he had 4 instances of 
flare-ups of pain lasting 1 to 2 days.  He reported being 
functionally limited during flare-ups.  While he walked 
unassisted and denied any walking limitations in general, 
during episodes of flare-ups of pain he could not walk more 
than 100 yards.  The Veteran worked as a welder and stated 
that during instances of increased pain he would take breaks 
and slowed down his pace.  He had not missed work due to the 
low back problem.  

On examination, spinal curvature was normal with no 
tenderness noted on palpitation, or spasms.  Forward flexion 
was to 85 degrees, with pain at 75 degrees.  Extension was to 
27 degrees, with pain at 25 degrees.  Right and left lateral 
flexion was to 25 degrees with pain at 22 degrees.  Right and 
left lateral rotation was to 30 degrees, with pain at 25 
degrees.  There was no additional loss of motion with 
repetitive movement.  X-rays of the lumbosacral spine were 
unremarkable.  The Veteran's gait was normal and there were 
no neurological abnormalities.  
The examiner diagnosed chronic thoracolumbar strain with no 
change in motion after repetitive movement.  



Analysis

The Veteran's service-connected thoracolumbar strain is rated 
under the General Rating Formula (General Formula) for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  

Under the General Formula, with or without symptoms such as 
pain, stiffness or aching in the area of the spine affected 
by residuals of injury or disease, the following ratings will 
apply:  The criteria for a 20 percent rating are forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or with muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Under the General Formula, objective neurological 
abnormalities are rated separately. 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.

On VA examination in March 2007, forward flexion was to 85 
degrees, with pain at 75 degrees.  As 75 degrees of forward 
flexion is each greater than 60 degrees, and as there is no 
medical evidence to show that pain or flare-ups of pain 
results in any additional limitation of motion of the 
thoracolumbar spine to a degree that supports a rating higher 
than 10 percent, applying 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
criteria for a 20 percent based on limitation of forward 
flexion have not been met.  

On VA examination, forward flexion was to flexion was to 85 
degrees, extension was to 27 degrees, right and left lateral 
flexion was to 25 degrees, and right and left lateral 
rotation was to 30 degrees (85+27+25+25+30+30  = 222 
degrees).  The examiner stated that there was no change in 
function noted with repetition.  As the combined range of 
motion was greater than 120 degrees, and as there is no 
medical evidence to show that pain or flare-ups of pain 
results in any additional limitation of motion of the 
thoracolumbar spine to a degree that supports a rating higher 
than 10 percent, applying 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
criteria for a 20 percent based on a combined range of motion 
have not been met.  

Although a separate rating for objective neurologic 
abnormalities may be assigned, the record does not document 
any adverse neurological function.  For this reason, a 
separate compensable rating for objective neurological 
abnormalities is not warranted.

The Veteran does not satisfy the criteria for an increased 
rating under Diagnostic Code 5243 for intervertebral disc 
syndrome because the record does not show documented periods 
of acute signs and symptoms that required bed rest prescribed 
by a physician and treatment by a physician. 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provided for higher 
ratings for additional or more moderate symptoms, which have 
not been shown.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular rating is adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R. 
§ 3.321(b)(1).

For the above reasons, the preponderance of the evidence is 
against an initial rating higher than 10 percent for the 
service-connected thoracolumbar strain, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for right knee strain is granted.

Service connection for left knee strain is granted.

An initial rating higher than 10 percent for thoracolumbar 
strain is denied.  


REMAND

Ratings for defective hearing range from 0 to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by a pure tone audiometry test in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hz.  The application of these tables 
to the results of the hearing evaluations is a very 
"mechanical" (i.e., nondiscretionary) process.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  A VA 
audiological examination was conducted in March 2007.  The 
examiner noted that the Veteran's speech recognition scores 
were "excellent."  However, exact speech recognition scores 
are needed to evaluate the Veteran's hearing loss of the left 
ear.  A copy of the Veteran's March 2007 audiometric study is 
to be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's audiometric study 
conducted in March 2007 (an audiological 
reference number is provided on his VA 
audiological examination).  If the study 
cannot be obtained, arrange for another 
audiometric study to determine the current 
severity of his service-connected 
bilateral hearing loss.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Leonard J. Vecchiollo 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


